United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2414
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Wie Kong Toang

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                            Submitted: February 3, 2020
                              Filed: February 6, 2020
                                   [Unpublished]
                                  ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Wie Toang appeals the sentence imposed by the district court1 after he pleaded
guilty to drug and firearm offenses. His counsel has moved for leave to withdraw, and


      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
sentence was unreasonable.

       Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence, as the court properly considered the factors listed
in 18 U.S.C. § 3553(a) and did not err in weighing the relevant factors. See United
States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (sentences are reviewed for
substantive reasonableness under deferential abuse of discretion standard; abuse of
discretion occurs when court fails to consider relevant factor, gives significant weight
to improper or irrelevant factor, or commits clear error of judgment in weighing
appropriate factors). Further, the court imposed a sentence below the Guidelines
range. See United States v. McCauley, 715 F.3d 1119, 1127 (8th Cir. 2013) (noting
that when district court has varied below Guidelines range, it is “nearly inconceivable”
that court abused its discretion in not varying downward further).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and we grant counsel’s motion to withdraw.
                       ______________________________




                                          -2-